          Case
           Case1:20-cv-03962-LJL
                 1:20-cv-04129-LJL Document
                                    Document75-11
                                             15 Filed
                                                  Filed09/15/20
                                                        09/08/20 Page
                                                                  Page1 2ofof7 8




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


    PAUL CULBERTSON, KATHY NEAL,
    KELLY ALLISON-PICKERING, JESSICA                 Case No.: 1:20-cv-3962-LJL (lead case)
    HAIMAN, ALEXANDER CABOT, BRIANA
    JULIUS, NICHELLE NEWLAND,                        Consolidated with
    BERNADETTE NOLEN and ALEXANDRIA                  Case No.: 1:20-cv-4129-LJL
    POLICHENA, individually and on behalf of all     Case No.: 1:20-cv-4077-LJL
    others similarly situated,                       Case No.: 1:20-cv-4362-LJL
                                                     Case No.: 1:20-cv-5070-LJL
                               Plaintiffs,

          v.

    DELOITTE CONSULTING LLP,

                               Defendant.

ORDER APPOINTING INTERIM CLASS COUNSEL PURSUANT TO FEDERAL RULE
                     OF CIVIL PROCEDURE 23(g)


         This matter comes before the Court on Plaintiffs’ Motion for Appointment of Interim

Lead Counsel, Interim Liaison Counsel, and Interim Executive Committee. All plaintiffs,

plaintiffs' counsel and defense counsel have consented. The Court being fully advised and

good and sufficient cause appearing therefore, the Motion is hereby GRANTED.

.        IT IS HEREBY ORDERED:

         A. Appointments to Interim Counsel Leadership Structure

               1. Plaintiffs’ Interim Lead Counsel

         The Court appoints Jeffrey Goldenberg of Goldenberg Schneider, L.P.A. as Interim Lead

Counsel for all Plaintiffs. Interim Lead Counsel must assume responsibility for the following

duties during all phases of this litigation:
Case
 Case1:20-cv-03962-LJL
       1:20-cv-04129-LJL Document
                          Document75-11
                                   15 Filed
                                        Filed09/15/20
                                              09/08/20 Page
                                                        Page2 3ofof7 8




     i.     Coordinating the work of preparing and presenting all of Plaintiffs’ claims

            and otherwise coordinating all proceedings, including organizing and

            supervising the efforts of Plaintiffs’ counsel in a manner to ensure that

            Plaintiffs’ pretrial preparation is conducted effectively, efficiently,

            expeditiously, and economically;

     ii.    Delegating work responsibilities and monitoring the activities of all

            Plaintiffs’ counsel—including, but not limited to, those counsel serving on

            the Interim Executive Committee—in a manner to promote the orderly and

            efficient conduct of this litigation and to avoid unnecessary duplication and

            expense;

     iii.   Calling meetings of Plaintiffs’ counsel for any appropriate purpose,

            including coordinating responses to questions of other parties or of the

            Court, and initiating proposals, suggestions, schedules, and any other

            appropriate matters;

     iv.    Determining (after consultation with members of the Interim Executive

            Committee and other co-counsel as may be appropriate) and presenting (in

            briefs, oral argument, or such other fashion as he or his designee may deem

            appropriate) to the Court and opposing parties the position of the Plaintiffs

            on all matters arising during pretrial (and, if appropriate, trial) proceedings;

     v.     Serving as the primary contact for all communications between Plaintiffs

            and Defendant, and acting as spokesperson for all Plaintiffs vis-à-vis

            Defendant and the Court;




                                       2
Case
 Case1:20-cv-03962-LJL
       1:20-cv-04129-LJL Document
                          Document75-11
                                   15 Filed
                                        Filed09/15/20
                                              09/08/20 Page
                                                        Page3 4ofof7 8




     vi.     Directing and executing on behalf of Plaintiffs the filing of pleadings and

             other documents with the Court, or directing Liaison Counsel to do the

             same;

     vii.    Appearing at all court hearings and conferences regarding the case as most

             appropriate for effective and efficient representation, and speaking for

             Plaintiffs at all such hearings and conferences;

     viii.   Receiving and initiating communication with the Court and the Clerk of the

             Court (including receiving orders, notices, correspondence, and telephone

             calls) and dispensing the content of such communications among Plaintiffs’

             counsel;

     ix.     Initiating and conducting discussions and negotiations with counsel for

             Defendant on all matters, including settlement;

     x.      Negotiating and entering into stipulations with opposing counsel as

             necessary for the conduct of the litigation;

     xi.     Initiating, coordinating, and conducting all discovery on Plaintiffs’ behalf

             and ensuring its efficiency;

     xii.    Selecting, consulting with, and employing experts for Plaintiffs, as

             necessary;

     xiii.   Encouraging and enforcing efficiency among all Plaintiffs’ counsel;

     xiv.    Assessing Plaintiffs’ counsel for the costs of the litigation;

     xv.     Consulting with the Interim Executive Committee to fulfill the committee’s

             obligations as Interim Lead Counsel shall direct;




                                        3
        Case
         Case1:20-cv-03962-LJL
               1:20-cv-04129-LJL Document
                                  Document75-11
                                           15 Filed
                                                Filed09/15/20
                                                      09/08/20 Page
                                                                Page4 5ofof7 8




               xvi.     Preparing and distributing periodic status reports to the Court and to the

                        parties as ordered; and

               xvii.    Performing such other duties as are necessary in connection with the

                        prosecution of this litigation or as may be further directed by the Court.

           2. Plaintiffs’ Interim Liaison Counsel

       The Court appoints Frederic Fox of Kaplan Fox & Kilsheimer LLP as Interim Liaison

Counsel for all Plaintiffs. Interim Liaison Counsel is responsible for performing the duties and

responsibilities described in the MANUAL      FOR   COMPLEX LITIGATION § 21.221 (4th ed. 2004),

including facilitating and expediting communications with and among Plaintiffs’ counsel and

fulfilling such other duties as requested by the Court or Interim Lead Counsel. The Court also

orders the following:

               i.       Interim Liaison Counsel is designated as the counsel for all Plaintiffs in all

                        cases upon whom others must serve all notices, orders, pleadings, motions,

                        discovery, and memoranda.

               ii.      Interim Liaison Counsel is authorized to: (a) receive orders, notices,

                        correspondence, and telephone calls from the Court and the Clerk of the

                        Court on Plaintiffs’ behalf; (b) prepare and transmit copies of such orders

                        and notices on Plaintiffs’ behalf; and (c) receive orders and notices from the

                        Judicial Panel on Multidistrict Litigation, if any.

               iii.     Interim Liaison Counsel shall maintain complete files with copies of all

                        documents served and make such files available to all Plaintiffs’ counsel on

                        request.




                                                    4
        Case
         Case1:20-cv-03962-LJL
               1:20-cv-04129-LJL Document
                                  Document75-11
                                           15 Filed
                                                Filed09/15/20
                                                      09/08/20 Page
                                                                Page5 6ofof7 8




                iv.    Interim Liaison Counsel must maintain and make available to all counsel

                       and the Court an up-to-date service list.

                v.     Interim Liaison Counsel shall assume other responsibilities as may be

                       deemed appropriate by Interim Lead Counsel or as ordered by the Court.

             3. Interim Executive Committee

       The Court appoints as members of the Interim Executive Committee the following

attorneys:

       Katrina Carroll (Carlson Lynch LLP)

       Gary Mason (Mason Lietz & Klinger LLP)

       Charlie Schaffer (Levin Sedran & Berman LLP)

       John Yanchunis (Morgan & Morgan)

       Tiffany Yiatras (Consumer Protection Legal LLC)

       Melissa Weiner (Pearson, Simon & Warshaw, LLP)

       Thomas Zimmerman (Zimmerman Law Offices, P.C.)

       B. Additional Matters

             1. Settlement Discussions

       Any discussions of a settlement of this litigation shall be conducted by Interim Lead

Counsel and any counsel designated by Interim Lead Counsel.

             2. Proposed Agendas

       In advance of each status conference, Interim Lead Counsel and Defendant’s counsel will

meet and confer regarding the agenda for the conference. Unless otherwise ordered, Interim Lead

Counsel and Defendant’s counsel will file a joint notice setting out the proposed agenda and the




                                                 5
        Case
         Case1:20-cv-03962-LJL
               1:20-cv-04129-LJL Document
                                  Document75-11
                                           15 Filed
                                                Filed09/15/20
                                                      09/08/20 Page
                                                                Page6 7ofof7 8




parties’ joint and/or respective positions no later than five calendar days prior to each status

conference.

           3. Plaintiffs’ Counsel Time and Expense Records

       Pending further direction from Interim Lead Counsel and/or order of the Court, the

procedure for Interim Lead Counsel to manage and approve Plaintiffs’ counsel’s time and expenses

shall be as follows:

       All Plaintiffs’ counsel must keep contemporaneous records of their time and expenses

devoted to this matter. Those records must reflect the date the legal service was rendered or

expenses incurred, the nature of the service or expense, and the number of hours (measured in one-

tenths of an hour) consumed by the service or the amount of the expense. Plaintiffs’ counsel must

submit these records for the preceding month in summary form by the end of each month to Interim

Lead Counsel. Failure to comply with this procedure may render the expenses non-reimbursable

at the discretion of Interim Lead Counsel.

           4. Application of this Order

       This Order applies to all actions included in Master File No. 1:20-cv-3962-LJL

and subsequently transferred actions that are consolidated with this action.

       Interim Liaison Counsel must serve a copy of this Order and all future orders promptly by

overnight delivery service, facsimile, or other expeditious electronic means on counsel for

Plaintiffs in each related action not yet consolidated in this proceeding to the extent that Interim

Liaison Counsel is aware of any such action(s) and on all attorneys for Plaintiffs whose cases have

been so consolidated but who have not yet registered for ECF.

IT IS SO ORDERED:




                                                 6
      Case
       Case1:20-cv-03962-LJL
             1:20-cv-04129-LJL Document
                                Document75-11
                                         15 Filed
                                              Filed09/15/20
                                                    09/08/20 Page
                                                              Page7 8ofof7 8



         9/15/2020
DATED:___________________                   __________________________________
                                            HON. LEWIS J. LIMAN
                                            UNITED STATES DISTRICT JUDGE




                                        7
